From the undisputed facts in relation to the transfer of the securities claimed by prosecutrix to be free of succession tax, but adjudged by the comptroller to be taxable, the Supreme Court drew the conclusion that the transfer was made in contemplation of death, or, at least, intended to take effect in possession or enjoyment after such death.
Our examination of the evidence, and consideration of the arguments submitted on the briefs of counsel, lead us to the conclusion that this finding of the Supreme Court is supported by the evidence, at least as respects the second alternative found by that court.
We think, also, that the Supreme Court might well have found that the facts and circumstances of the transfer show that it was a mere transfer of the legal title in trust for the husband and for convenience of management, and that no beneficial interest was intended to pass in the estimation of either husband or wife.
Any one of these conclusions impresses liability to this tax upon the property.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, LLOYD, GARDNER, VAN BUSKIRK, CLARK, McGLENNON, KAYS, JJ. 13.
For reversal — None. *Page 413